         Case 3:20-cv-00119-BD Document 22 Filed 05/04/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

WENDELL GOLATT                                                                PLAINTIFF

V.                            CASE NO. 3:20-CV-119-BD

ANDREW SAUL, Commissioner,
SOCIAL SECURITY ADMINISTRATION                                             DEFENDANT

                                         ORDER

       Plaintiff Wendell Golatt has moved for an award of attorney’s fees under the

Equal Access to Justice Act (EAJA), 28 U.S.C. ' 2412. (Doc. No. 19) He seeks fees and

expenses in the amount of $3,774.57. (Id.) The Commissioner does not contest the

attorney and paralegal hours expended, the requested hourly rates, or the amount of

expenses. (Doc. No. 21)

       Because there is no objection to granting attorney’s fees and expenses, Mr.

Golatt’s motion (Doc. No. 19) is GRANTED. The Commissioner is directed to pay the

total sum of $3,774.57 in fees and expenses, subject to offset if he has outstanding

government debt.

       IT IS SO ORDERED, this 4th day of May, 2021.


                                             ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE
